Citation Nr: 1456330	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for the service-connected urethral stricture and chronic prostatitis prior to January 19, 2006, and a rating higher than 60 percent thereafter, to include on an extraschedular basis.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.V.



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for prostatitis, on the basis that new and material evidence had not been submitted to reopen the claim; and continued a 40 percent disability rating for urethral stricture.

In September 2009, the Board reopened the Veteran's claim of service connection for prostatitis and granted the claim.  The claims were then remanded for further evidentiary development, to include affording the Veteran a VA examination in conjunction with his increased rating claim.  In a rating decision dated in February 2010, the RO recharacterized the issue as entitlement to an increased rating for urethral stricture and chronic prostatitis, and granted a 60 percent disability rating for the service-connected urethral stricture and chronic prostatitis, effective November 2009.

In December 2010, the Board granted a disability rating of 60 percent prior to November 2009, but denied a rating higher than 60 percent thereafter.  In a December 2010 rating decision, the 60 percent evaluation was effectuated as of January 19, 2006, the date of the Veteran's claim for an increased evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The record contains a Court Order, dated June 2011, which remanded this appeal pursuant to the terms of a Joint Motion for Remand wherein the Veteran's attorney and the VA Office of General Counsel agreed to remand the claim to the Board for adjudication consistent with the terms therein.  The Board subsequently remanded this case for additional development in October 2011.  

Pursuant to a hearing request, a Video Conference hearing was held before the undersigned Veterans Law Judge in October 2012.  A copy of the hearing transcript has been associated with the claims file.

Following the October 2012 hearing, the Board again remanded this case in June 2013, and the case has since been returned to the Board.

Following the issuance of the February 2014 supplemental statement of the case (SSOC), the Veteran submitted additional evidence with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains VA treatment records dated from July 2010 to June 2013 from the Nashville and Murfreesboro VA Medical Center (VAMC).  Other documents on the Virtual VA paperless claims processing system are are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The issue of entitlement to vocational rehabilitation has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the period prior to January 19, 2006, the Veteran's service-connected urethral stricture and chronic prostatitis was manifested by voiding dysfunction involving urinary leakage, frequency, and obstructive voiding; the Veteran did not require the use of an appliance and his urinary leakage/incontinence did not require the wearing of absorbent materials which must be changed more than 4 times per day.

2.  For the period beginning January 19, 2006, the Veteran's service-connected urethral stricture and chronic prostatitis is manifested by urinary leakage/incontinence requiring the wearing of absorbent materials which must be changed more than 4 times per day.

3.  The Veteran's service-connected urethral stricture and prostatitis have not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the period prior to January 19, 2006, the criteria for an evaluation higher than 40 percent for the Veteran's service-connected urethral stricture and chronic prostatitis had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Codes 7518, 7527 (2014).

2.  For the period beginning January 19, 2006, the criteria for an evaluation higher than 60 percent for the Veterna's service-connected urethral stricture and chronic prostatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Codes 7518, 7527 (2014).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in June 2013 for additional evidentiary development.  In particular, the Board instructed the RO to obtain any outstanding treatment records from the Nashville and Murfreesboro VAMC since July 2010.  The Board also instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected urethral stricture and chronic prostatitis.  Following the VA examination, the Board instructed the RO to refer the Veteran's increased rating claim to the VA Undersecretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating was warranted for the service-connected urethral stricture and chronic prostatitis pursuant to 38 C.F.R. § 3.321(b)(1).  Finally, the Board indicated that the RO should readjudicate the Veteran's claims for increased ratings for the service-connected urethral stricture and chronic prostatitis, with consideration of whether the Veteran was entitled to an extra-schedular rating.

The RO obtained all outstanding VA treatment records since July 2010 from the Murfreesboro and Nashville VAMC.  In September 2013, the RO provided the Veteran with a VA examination for his service-connected urethral stricture and chronic prostatitis.  After obtaining the VA examination, the RO then referred the Veteran's increased rating claim to the Director of the Compensation and Pension Service to determine whether an extra-schedular rating was warranted for the service-connected urethral stricture and chronic prostatitis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO readjudicated the Veteran's claim for an increased rating in a February 2014 SSOC.  In the February 2014 SSOC, the RO considered whether the Veteran was entitled to an extra-schedular rating for his service-connected urethral stricture and chronic prostatitis.

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in May 2006.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service private and VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in November 2009 and September 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, pursuant to an October 2002 Board decision, the RO originally granted service connection for a urethral stricture and assigned a noncompensable evaluation.  Pursuant to a June 2004 Board decision, the RO assigned a 40 percent evaluation for the service-connected urethral stricture, effective January 15, 1999.  In January 2006, the Veteran submitted the current claim for entitlement to an increased rating for his service connected urethral stricture.  In April 2006, the Veteran submitted a claim to reopen his previously denied claim for entitlement to service connection for prostatitis.  In September 2009, the Board reopened the claim for entitlement to service connection for prostatitis and granted the claim.  In a rating decision dated in February 2010, the RO recharacterized the issue as entitlement to an increased rating for urethral stricture and chronic prostatitis to more accurately reflect the Veteran's disability under the evaluation criteria, and granted a 60 percent evaluation, effective November 6, 2009.  A December 2010 Board decision granted an earlier effective date for the 60 percent evaluation for the service-connected urethral stricture and chronic prostatitis to January 19, 2006, the date the Veteran filed the claim for an increased rating.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2014). 

The Veteran filed his claim for an increased disability rating for his service-connected urethral stricture and chronic prostatitis in January 2006.  Therefore, the question to be answered by the Board is whether any higher rating should be assigned for the relevant time period under consideration, or January 2005 to the present.

The Board notes that although the Veteran has two separate genitourinary diagnoses (urethral stricture and chronic prostatitis), the manifestations of the disabilities would be the same.  The Veteran's service-connected urethral stricture is rated under Diagnostic Code 7518.  Under Diagnostic Code 7518, stricture of the urethra is to be rated as voiding dysfunction.  Chronic prostatitis is evaluated under Diagnostic Code 7527, which provides for rating as voiding dysfunction or urinary tract infection, whichever is predominant.  As the claims would examine the same symptoms, separate evaluations would violate the provisions of 38 C.F.R. § 4.14, which prohibits such pyramiding.  In fact, 38 C.F.R. § 4.115a explains that the diseases of the genitourinary system generally have symptoms related to renal or voiding dysfunctions, infections, or a combination of the above.  The regulation continues to direct that "where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes."

As noted above, Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals, are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.   38 C.F.R. § 4.115b, Diagnostic Code 7527 (2014).

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent rating.  Urinary tract infections where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrant a 30 percent rating.  38 C.F.R. § 4.115a (2014).

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, or obstructed voiding.  Under the subcategory of voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  When the wearing of absorbent materials which must be changed more than four times per day is required, a 60 percent rating is warranted.  A 60 percent rating is the highest schedular rating for voiding dysfunction.  38 C.F.R. § 4.115a (2014).  The Board observes that neither the subcategory of urinary frequency, nor the subcategory of obstructed voiding provides for a rating in excess of the 40 precent rating already in effect.

IV.  Analysis

The medical and lay evidence prior to January 19, 2006, does not show that the Veteran required the use of an appliance or wearing of absorbent materials that must be changed more than 4 times per day.  Throughout various VA treatment records between January 2005 and January 2006, it was noted that the Veteran had a long history of voiding dysfunction involving urinary leakage, frequency, and obstructive voiding.  The Veteran complained of urinating frequently, but denied pain with urination.  He also complained of right groin pain.

These findings do not warrant a rating higher than 40 percent for the service-connected urethral stricture and chronic prostatitis prior to January 19, 2006.  While the Veteran reported having to urinate frequently, he is already receiving the highest schedular rating available for urinary frequency.  In addition, with respect to his complaints of obstructive voiding, he cannot receive a schedular rating higher than 30 percent for obstructed voiding as this is the highest rating.  Also, as noted, regarding voiding dysfunction, there is no evidence that the Veteran's urethral stricture and chronic prostatitis required changing of absorbent materials more than 4 times per day prior to January 19, 2006.  In this regard, the medical evidence (and lay evidence) prior to January 19, 2006, does not mention anything regarding the need to wear and/ or frequency of changing absorbent materials due to the Veteran's service-connected urethral stricture and chronic prostatitis.  Therefore, the Board cannot assign a rating higher than 40 percent for the Veteran's service-connected urethral stricture and chronic prostatitis prior to January 19, 2006.

As noted above, effective January 19, 2006, a 60 percent rating is assigned for the Veteran's service-connected urethral stricture and chronic prostatitis.  This is the highest schedular rating available under the relevant diagnostic codes.  

In this regard, VA treatment records throughout this period showed complaints of urinary symptoms, to include urinary frequency requiring the changing of absorbent material over four times per day, nocturia, dysuria, urinary hesitancy/urgency, slow stream, sensation of incomplete evacuation, swelling in the testicles, and pain in the right groin.  Specifically, a February 2006 VA treatment record reflected a clinical history of prostatitis, interstitial cystitis, and congenital absence of a kidney.  The Veteran reported nocturia seven to eight times per night with a sense of incomplete evacuation.  Subsequent treatment records recorded complaints of dysuria, urinary hesitancy, burning, urgency and frequency, as well as treatment with Cipro.  In May 2007, the Veteran reported that he changed absorbent materials four to six times a day.  In June 2007, the Veteran reported that he was incontinent and required the use of absorbent materials.  At the time, he was taking antibiotics.  In August 2009, a VA clinician noted that the Veteran's prostatitis had required him to wear pads for years.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran used 6 absorbable pads per day.  The Veteran did not wear an appliance.  The examiner noted the Veteran experienced occasional urinary tract infections.  With regard to voiding dysfunction, the examiner noted that the Veteran had urinary leakage with overflow incontinence and evidence of obstructive voiding.  The Veteran had nocturia 6 to 7 times and daytime voiding 7 to 8 times.  The Veteran did not have any evidence of malignancies or cancers.  The Veteran reported persistent pain in his groin, strangury, and prostadynia.  He noted that he had exacerbations and remissions, and was sometimes relieved with antibiotics.  The examiner noted that the urethral stricture was permanent and would need intervention several times in the future.  The examiner noted that the Veteran's prostatitis would persist on and off, and the Veteran would need to take antibiotics.

In a VA treatment record dated in October 2011, the Veteran reported swelling and a "fair" stream.  He indicated that he could not have sexual intercourse.  In April 2012, he reported a painful groin and burning urination.  He reported to the emergency room with complaints of dysuria, urinary frequency, a weak stream, cramping in his groin, persistent swelling of his testicles, and occasional urinary incontinence.  He denied fever or chills.  On examination, both testicles were enlarged and tender to palpation.  It was noted that the Veteran had an infected hydrocele.  In May 2012, the Veteran complained of pain in the groin area and nausea.  He denied difficulty with urinating.  In June 2012, the Veteran complained of continued groin pain which was making him sick.  In November 2012, the Veteran complained of problems with sleep secondary to his pain.  In March 2013, the Veteran complained of right groin pain (7/10), difficulty with defecation and urination, and fluctuating weight.  He denied urinary incontinence within the last 24 months.  In April 2013, he complained of groin and testicular swelling, which was recently significantly worse.

The Veteran was afforded another VA examination in September 2013.  The Veteran reported that he had to wear pads for urinary incontinence.  He reported constant pain over his groin and scrotal area.  The examiner noted that the Veteran did not appear to be in any acute distress.  The examiner indicated that the Veteran's treatment plan included taking continuous medication for the diagnosed condition (Tamsulosin and Finasteride).  The Veteran's urethral stricture and chronic prostatitis caused voiding dysfunction which caused urine leakage, urinary frequency, and obstructed voiding.  The Veteran's urine leakage required absorbent material which must be changed more than 4 times per day.  It did not require the use of an appliance.  The Veteran's urinary frequency caused a daytime voiding interval less than one hour and nighttime awakening to void 5 or more times.  The signs and symptoms of the Veteran's obstructed voiding included hesitancy, slow or weak stream, and decreased force of stream.  The examiner noted that these symptoms were not marked.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  He had erectile dysfunction.  The Veteran had a history of prostatitis which required long-term drug therapy (Tamsulosin and Finasteride).  Examination of the penis and testes were normal.  Examination of the epididymis revealed a large right hydrocele.  There was no tenderness to palpation.  The Veteran declined examination of the prostate.  There were no benign or malignant neoplasms or metastases related to the Veteran's service-connected conditions.  The examiner noted that the Veteran's VA treatment records revealed that the Veteran had normal urinalysis for the past several years with no evidence of a urinary tract infection.

The examiner indicated that the Veteran's service-connected disabilities impacted his ability to work.  The examiner noted that the Veteran would have difficulty working physical labor due to his urinary incontinence and the need to wear pads and change them up to five times daily.  The examiner did not note any restrictions to sedentary work.  The examiner found that the Veteran's pain was not of the severity to prevent him from obtaining employment.  He explained that most individuals with urinary conditions like the Veteran's, in combination with erectile dysfunction, are able to work and maintain employment working within their limitations.  

In VA treatment records dated in April and June 2014, it was noted that the Veteran had a symptomatic hydrocele and was waiting for elective hydrocelectomy.  He denied any urinary tract infections.  He reported urinary frequency every 30 minutes per day, nocturia eight times per night, an occasional slow stream, hesitancy, urgency, and occasional pain with ejaculation.  He denied dysuria.  A digital rectal examination was concerning for prostatic induration and the prostate was tender to palpation.  The Veteran was treated with an extended course of fluoroquinolones for his prostatitis.  In a May 2014 addendum, it was noted that a urine culture was negative.

For all the foregoing reasons, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's urethral stricture and chronic prostatitis prior to January 19, 2006, and a rating higher than 60 percent is not warranted, effective January 19, 2006.  To the extent that the Veteran argues that he should be entitled to higher ratings for his urethral stricture and chronic prostatitis, his opinion is outweighed by medical evidence of record, to include the VA treatment records and the detailed examination reports provided by the November 2009 and September 2013 medical professionals who examined the Veteran's disabilities and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

There are no objective medical findings that would support the assignment of the respective ratings in excess of 40 and 60 percent for the Veteran's urethral stricture and chronic prostatitis disabilities.  Therefore, entitlement to increased ratings higher than 40 and 60 percent, effective prior to and from January 19, 2006, is denied.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

V.  Extraschedular Consideration

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

In this case, the Veteran's urethral stricture and chronic prostatitis are evaluated as 60 percent disabling under Diagnostic Codes 7518 and 7527.  See 38 C.F.R. § 4.115b (2014).  Diagnostic Code 7518 provides that urethra, stricture of, should be evaluated as voiding dysfunction.  Diagnostic Code 7527 provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this Veteran's case, an evaluation under voiding dysfunction would warrant him the highest schedular evaluation.  Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  Voiding dysfunction is further classified as involving urine leakage, urinary frequency, or obstructive voiding.  Id.  A 60 percent evaluation (the highest rating allowable for relevant symptomatology) is warranted for urinary leakage requiring the use of an appliance or absorbent materials which must be changed more than 4 times a day.  Id.  

Generally, the Rating Schedule applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  When the available schedular evaluations are inadequate, the VA Under Secretary for Benefits or the Director of Compensation & Pension (C&P) is authorized to approve a rating higher than that required by the application of the schedular criteria alone.  38 C.F.R. § 3.321(b)(1).  More specifically, an extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture (with related factors as marked interference with employment or frequent periods of hospitalization) that the application of the regular schedular standards is impractical.  See id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the veteran or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Also, the Board has jurisdiction to review the determinations of the Director of C&P or the VA Under Secretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).

Here, in September 2013, the Board referred the Veteran's claim to the Director of C&P for a determination as to whether an extraschedular rating was warranted for the Veteran's service-connected urethral stricture and chronic prostatitis.  In this regard, the Board noted that the Veteran's 60 percent disability rating for his urethral stricture and chronic prostatitis contemplated is the highest schedular evaluation allowable for such symptomatology.  In his October 2012 hearing, the Veteran reported going to the bathroom more frequently, "maybe every five minutes to the bathroom."  The Veteran noted wearing pads every two to three hours.  In a June 2013 remand, the Board found that given the Veteran's complaints of worsening of his genitourinary disability and his current treatment, and in light of the presently assigned 60 percent maximum schedular rating, referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) was warranted.

In September 2013, the Director of C&P noted that the Veteran was currently service-connected for urethral stricture and chronic prostatitis at 60 percent disabling, and erectile dysfunction at 0 percent disabling.  The Director of C&P found that the Veteran had a long history of prostatitis and urethral stricture.  He noted that prior to the Veteran's claim for increase in 2006, there was no evidence that he was using absorbent pads, the only rating criteria that can be used to assign a higher evaluation of 60 percent for voiding dysfunction.  The Director of C&P noted that the Veteran reported urinating in his pants three to five times daily, but he was not using pads.  He noted that a 60 percent evaluation specifically called for the use of an appliance or the wearing of absorbent materials that must be changed at least 4 times per day.  The Director of C&P indicated that once the Veteran began using pads, his evaluation was increased to 60 percent.  He noted that this was the highest evaluation attainable for the Veteran's disabilities.  The Director of C&P noted that the Veteran reported groin pain, but was never noted to be in acute distress.  He further noted that the Veteran had not been hospitalized for any significant periods of time due to his disabilities.  The Director of C&P therefore found that the Veteran's evaluations of 40 percent prior to January 19, 2006, and 60 percent thereafter are commensurate with the rating schedule standards for his disability.  He explained that the totality of the evidence does not support the contention that the Veteran's service-connected disabilities are so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  He denied entitlement to an extra-schedular evaluation.

The Board has considered the C&P Director's September 2013 conclusion as well as the Veteran's recent complaints regarding frequent voiding (the need to wear and change absorbent materials several times per day and voiding intervals up to eight times per night and less than one hour every day), occasional slow stream, occasional hesitancy, urgency, urge urinary incontinence, and groin pain.  

Upon review of the evidence of record, the Board agrees with the assessment of the Director of C&P that the Veteran does not warrant an extraschedular evaluation for his service-connected urethral stricture and chronic prostatitis because the evidence does not demonstrate that such disability has produced an exceptional or unusual disability picture.  See Thun, 22 Vet. App. at 115.  The Board points out that the Veteran is currently rated at the maximum allowable schedular rating for a voiding dysfunction involving urine leakage, urinary frequency, or obstructive voiding.  See 38 C.F.R. § 4.115a.  Notably, a 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  Id.  Morever, the Veteran's reported urinary frequency of daytime voiding interval less than one hour, or; awakening to void five or more times per night is also contemplated in the maximum allowable schedular rating for a voiding dysfunction (40 percent).  There is no evidence of record indicating that the Veteran's disability is not fully contemplated by the 60 percent disability evaluation.  In addition, the Veteran has been granted special monthly compensation for loss of use of a creative organ for his service-connected erectile dysfunction as secondary to his service-connected urethral stricture and prostatitis since April 6, 2010.  The Board further observes that although the Veteran has complaints of severe right groin pain, this pain seems to largely be associated with his hydrocele, which is a nonservice-connected disability.

Also, there is no evidence that the Veteran's service-connected urethral stricture and chronic prostatitis have resulted in factors such as frequent periods of hospitalization for related symptoms or marked interference with employment.  See Thun, 22 Vet. App. at 115-16.  As for the impact of this disability on his employment, the Board recognizes that his urethral stricture and chronic prostatitis may adversely impact his productivity at work.  However, such impact alone is not sufficient to warrant the assignment of an extraschedular evaluation, which is premised upon an exceptional or unusual disability picture.  

Indeed, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2014).  In particular, 38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, for an extraschedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

To the extent that the Veteran himself believes that his disability entitles him to compensation on an extraschedular basis, the Board notes that the Veteran is competent to provide lay evidence concerning factual matters of which he has first-hand knowledge such as the symptoms he experiences and their actual effect on his daily tasks/employment.  However, in determining the impact of such effects on his overall occupational functioning as well as whether his disability picture presents an unusual or exceptional circumstance, the Board, in this case, has placed greater probative weight on the pertinent medical evidence of record which demonstrates that his service-connected disability is manifested by symptomatology that is adequately contemplated by the regular schedular standards.  

In reaching the above conclusion, the Board considered the benefit-of-the-doubt doctrine.  As, however, a preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

For the period prior to January 19, 2006, a rating in excess of 40 percent for the Veteran's service-connected urethral stricture and chronic prostatitis is denied.

For the period beginning January 19, 2006, a rating in excess of 60 percent for the Veteran's service-connected urethral stricture and chronic prostatitis is denied on a schedular basis.

An increased rating greater than 60 percent for the Veteran's service-connected urethral stricture and chronic prostatitis is denied on an extra-schedular basis.


REMAND

A review of the record shows that service connection is presently in effect for the Veteran for: urethral stricture and chronic prostatitis rated as 60 percent disabling and erectile dysfunction rated as noncompensable.  Because the Veteran has one disability rated as 60 percent disabling, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  A VA Form 21-8940 shows him to have work experience in manual labor (tree removal, washing cars, and working in a factory), and to have an eleventh grade education.  The Veteran began collecting Social Security Administration (SSA) disability benefits in 1993 due to nonservice-connected disabilities (schizophrenia and mental retardation).

The Veteran claims that he is unable to obtain a substantially gainful occupation due to his service-connected disabilities.  Specifically, he contends that he is unable to work due to his voiding dysfunction and groin pain.  In a March 2012 VA medical opinion, an examiner found that the Veteran was not unemployable due to his urethral stricture or his frequent urinary track infections and prostatitis.  He noted that he did not know of any urological case where someone was unemployable due to these conditions.  In a November 2012 private individual unemployability assessment, a vocational consultant noted the Veteran's medical history, educational background, and work history.  The vocational consultant noted that the Veteran was minimally educated and had performed mostly physically demanding and unskilled occupations.  He found that due to the Veteran's pain levels, limitations on concentration (due to pain-related sleep deprivation), and limitations on job task persistence (i.e. frequent bathroom breaks), it was at least as likely as not that his service-connected disabilities and groin pain symptoms alone prevented him from securing and following any substantially gainful occupation.

In a September 2013 VA medical opinion, an examiner found that the Veteran would have difficulty working physical labor due to his urinary incontinence and the need to wear pads and change them up to five times daily.  He did not find any restrictions to sedentary work.  The examiner found that the Veteran's groin pain was not of the severity to prevent him from obtaining employment.  He explained that most individuals with urinary conditions like the Veteran's service-connected urethral stricture and chronic prostatitis, in combination with the service-connected erectile dysfunction, are able to work and maintain employment working within their limitations.  The examiner noted that the Veteran's main barrier to obtaining work is most likely his schizophrenia.  In December 2013, the vocational consultant provided an unemployability assessment update.  The consultant disagreed with the September 2013 VA examiner's opinion that the Veteran did not have any restrictions on sedentary work.  He indicated that the examiner minimized the impact of the Veteran's reported groin pain and his difficulty in coping with his frequent urination/voiding, urgency, and pad/diaper changing throughout the day.  The examiner found that the Veteran's need for an extra hour of unscheduled bathroom breaks, in combination with his pain-related deficits in occupational concentration, were incompatible with sustained and productive employment.

In light of the foregoing divergent findings with respect to whether the Veteran's service-connected disabilities render him unemployable, the Board is of the opinion that a VA Social and Industrial Survey is necessary to determine whether the Veteran is entitled to TDIU due to his service-connected disabilities.

While on remand, updated treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-conencted disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded a VA Social and Industrial Survey to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities, listed above, alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.
The examiner must provide a comprehensive report with complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After completing the above development and any other action deemed necessary, adjudicate the claim for entitlement to TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


